Exhibit 10.1 ADMINISTRATIVE SERVICES AGREEMENT THIS ADMINISTRATIVE SERVICES AGREEMENT is made as of [●], 2014 to be effective as of [●], 2014 by and among the SERIES A-1 (the "A-1 Series") of ETRE REIT, LLC, a Delaware series limited liability company (the "Company"), ETRE PROPERTY A-1, LLC, a Delaware limited liability company and a wholly-owned subsidiary of the A-1 Series (the "Property LLC"), and ETRE aSSET Management, LLC, a Delaware limited liability company (together with its permitted assignees, the "Administrative Agent"). WHEREAS, the Company is a Delaware series limited liability company; WHEREAS, the A-1 Series is a separate series of the Company that intends to elect and qualify to be taxed as a REIT for federal income tax purposes; and WHEREAS, the A-1 Series and the Property LLC desire to retain the Administrative Agent to provide administrative services to them on the terms and conditions hereinafter set forth, and the Administrative Agent wishes to be retained to provide such services. NOW THEREFORE, in consideration of the mutual agreements herein set forth, the parties hereto agree as follows: Section 1.
